                                                                 JARED G. PARKER (SBN: 6428)
                                                             1
                                                                 PARKER	SCHWARTZ,	PLLC	
                                                             2   7310 N. 16TH ST., SUITE 330
                                                                 PHOENIX, ARIZONA 85020
                                                             3   EMAIL: JPARKER@PSAZLAW.COM
                                                             4   TELEPHONE:(602) 282-0476
                                                                 FACSIMILE:(602) 282-0478
                                                             5   ATTORNEY FOR THE GOODYEAR TIRE & RUBBER COMPANY
                                                             6
                                                             7                     IN THE UNITED STATES BANKRUPTCY COURT
PARKER SCHWARTZ, PLLC




                                                             8                            FOR THE DISTRICT OF ARIZONA
                        7310 North 16th Street, Suite 330




                                                             9
                                                            10 IN RE:
                            Phoenix, Arizona 85020




                                                            11 BOB	BONDURANT	SCHOOL	OF	HIGH	
                                                               PERFORMANCE	DRIVING,	INC.,
                                                            12
                                                            13                       DEBTOR.                       In Proceedings Under Chapter 11

                                                            14                                                       Case No. 2:18-bk-12041-BKM
                                                               THE	GOODYEAR	TIRE	&	RUBBER	
                                                            15 COMPANY,	                                              CERTIFICATE	OF	SERVICE	
                                                            16                Movant,

                                                            17          vs.

                                                            18 BOB	BONDURANT	SCHOOL	OF	HIGH	
                                                               PERFORMANCE	DRIVING,	INC.,
                                                            19
                                                                        Respondent
                                                            20
                                                            21
                                                                        I, Elizabeth Stubbs, an employee of the law firm of Parker Schwartz, PLLC,
                                                            22
                                                                 hereby certify under penalty of perjury that I am over the age of 18, and that, on
                                                            23
                                                            24 January 9, 2019, I emailed and mailed via USPS first class mail the Notice	of	
                                                            25 Hearing	on	Debtor’s	Objection	to	Goodyear’s	Motion	for	Relief	from	the	Automatic	
                                                            26

                                                            Case 2:18-bk-12041-BKM      Doc 122 Filed 01/09/19 Entered 01/09/19 14:13:13        Desc
                                                                                         Main Document    Page 1 of 2
                                                                 Stay [Docket Entry No. 121; filed on January 9, 2019] to the Debtor and Trustee at
                                                             1
                                                             2 the addresses listed below:
                                                             3                              Allen Barnes & Jones, PLC
                                                             4                                Attn: Hilary L. Barnes
                                                                                        1850 N. Central Avenue, Suite 1150
                                                             5                                  Phoenix, AZ 85004
                                                             6                            hbarnes@allenbarneslaw.com

                                                             7                              Allen Barnes & Jones, PLC
                                                                                                Attn: Philip J. Giles
PARKER SCHWARTZ, PLLC




                                                             8                          1850 N. Central Avenue, Suite 1150
                                                                                                Phoenix, AZ 85004
                        7310 North 16th Street, Suite 330




                                                             9
                                                                                           pgiles@allenbarneslaw.com
                            Phoenix, Arizona 85020




                                                            10
                                                            11                               Office of the U.S. Trustee
                                                                                            Attn: Elizabeth C. Amorosi
                                                            12                             230 N. 1st Avenue, Suite 204
                                                                                                Phoenix, AZ 85003
                                                            13
                                                            14         DATED this 9th day of January, 2019.
                                                            15                             PARKER	SCHWARTZ,	PLLC	
                                                            16
                                                            17
                                                                                           By: /s/ Elizabeth Stubbs___
                                                            18
                                                                                           Elizabeth Stubbs, CP
                                                            19                             Certified Paralegal
                                                                                           7310 North 16th Street, Suite 330
                                                            20                             Phoenix, Arizona 85020
                                                            21                             Phone: 602-282-0469
                                                                                           Fax: 602-282-0520
                                                            22                             Counsel for Goodyear Tire & Rubber Company, Inc.
                                                            23
                                                            24
                                                            25
                                                            26
                                                                                                         2
                                                            Case 2:18-bk-12041-BKM      Doc 122 Filed 01/09/19 Entered 01/09/19 14:13:13      Desc
                                                                                         Main Document    Page 2 of 2
